Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaulieu (2012/0248177).  Beaulieu discloses a device (10) for holding an object (30) placed within the device, the device comprising a pocket, sleeve, or bag (10) having an opening (16), the pocket, sleeve, or bag having an outer layer (11-13) and an inner layer (17, 19), a cushioning mechanism (17, 19) comprising paper including kraft paper, newsprint tissue paper, corrugated paper or shredded paper ([0018], [0021]), a closure mechanism (15, 21, 21’) which closes the device when the object is placed in the device, and the closure mechanism located along an edge of either two or three sides of the pocket, sleeve, or bag to hold the device together.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 12, 17, 19, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu et al. (2012/0248177; hereinafter Beaulieu) in view of Matta (2015/0314940) and/or Brandolini et al. (2004/0000581; hereinafter Brandolini).
As to claims 1 and 27, Beaulieu discloses a device (10) for holding an object (30), the device comprising a single sheet of material (11) folded along a fold line (14) to form a front panel (12, 17) and a rear panel (13, 19) with each panel having four sides, the front and rear panels are joined together on either two sides or three sides by a closing mechanism (21, 21’) that holds the 
As to claim 5, Brandolini further discloses the two separate sheets of material have same dimensions (Fig. 8).
As to claim 6, see Fig.s 1-2 of Brandolini .
As to claim 7, Beaulieu further discloses the cushioning mechanism placed in or attached to a pouch of the inner layer [0018].
As to claim 19, Beaulieu further discloses an open side closure mechanism (15) for closing an open side (16) of the device as claimed.

Claims 3, 4, 8, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of The Official Notice and Gatward (4,515,840) and/or Dedow (4,471,872).  
As to claims 3, 4 and 11, the device of Beaulieu as modified above further fails to show the inner layer, the outer layer, or both the inner layer and the outer layer of at least one of the two separate sheets comprises embossed paper, or the two separate sheets comprise embossed paper 
As to claim 8, the device of Beaulieu as modified further fails to show the cushioning mechanism comprises shredded paper in lieu of the paper including the corrugated paper.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beaulieu as modified so the cushioning mechanism comprises shredded paper instead of the corrugated paper because the selection of the specific materials for forming the cushioning mechanism such as the materials as taught by Beaulieu or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and because such material is old and conventional in the packaging art.
As to claims 13-15, Beaulieu discloses the device as modified above having most of the limitations of the claims except for two opposing sides of the device are open or two adjoining sides of the device are open as claimed.  The Official Notice is taken of an old and conventional practice of providing a device for holding at least one object, the device comprising four sides 
As to claim 16, Dedow further teaches a closing mechanism could be taped, stitched or glue (column 5, lines 1-8).

	Response to Arguments

Applicant's arguments with respect to the rejected claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/Primary Examiner, Art Unit 3736